Tannenwald, J., concurring: I agree with the result reached by the majority. However, I would eschew the various arguments related to political support in order to attempt to achieve social or economic objectives of a taxpayer and protection and advancement of the taxpayer’s property interests (see Stern v. United States, 436 F.2d 1327, 1330 (5th Cir. 1971)) or relating to inferences to be drawn from the legislative history of the estate and gift taxes. Rather, I would rest my position on the fact that, absent a familial or other personal relationship between a candidate and his benefactor, campaign activities of political candidates (with which political contributions or direct expenditures benefiting such activities are intertwined) are “an inextricable part of the election process — one of the most sensitive elements in the fabric of the democratic way of life.” See Nichols v. Commissioner, 60 T.C. 236, 239 (1973), affd. per curiam 511 F.2d 618 (5th Cir. 1975), cert. denied 423 U.S. 912 (1975). See also McDonald v. Commissioner, 323 U.S. 57, 63 (1944); cf. Carey v. Commissioner, 56 T.C. 477 (1971), affd. per curiam 460 F.2d 1259 (4th Cir. 1972), cert. denied 409 U.S. 990 (1972). Such being the case, I would treat this case as falling within the philosophical ambit of the aforementioned cases and “stay our hand.” See Nichols v. Commissioner, supra at 239. See also S. Rept. 93-1357, pp. 32-33 (1974), 1975-1 C.B. 517, 580-581; 120 Cong. Rec. 21,576, 21,796—21,797 (daily ed. Dec. 17, 1974); 120 Cong. Rec. 12,594, 12,596 (daily ed. Dec. 20,1974). Raum and Sterrett, JJ., agree with this concurring opinion.